 

Exhibit 10.19

 

HIR HOLDINGS, LLC

 

INVESTOR RELATIONS CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) by and between Brownie’s Marine Group,
Inc. (OTC: BWMG) (hereinafter referred to as the “Company” or “BWMG”), and HIR
Holdings, LLC (hereinafter referred to as the “Consultant” or “HIRH”).

 

EXPLANATORY STATEMENT

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

 

Program Objectives:

 

The program is designed to achieve these results through numerous activities as
described below in Sections II and III:

 

  ● Build a core messaging platform that properly positions BWMG’s long-term
value proposition to investors;         ● Enhance/create investor focused
content (investor presentation, IR website, factsheet etc.); to focus on the
strategic initiatives that the management team is implementing which will drive
future growth;         ● Expand awareness to family offices, hedge funds, and
individual investors to broaden BWMG’s long-term shareholder base, and increase
interest from sophisticated, value driven investors to meaningfully expand
ownership over time;         ● Achieve an appropriate valuation based on peer
group comparison and in-line with the financial ratios of companies with similar
financial models.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

I. CONSULTING SERVICES

 

1.1 HIRH agrees that on a month to month basis, commencing on April 9th, 2020,
the Consultant will reasonably be available during regular business hours to
advise, counsel and inform designated officers and employees of the Company
about the various industries and businesses in which BWMG is engaged, financial
markets and exchanges, competitors, business acquisitions and other aspects of
or concerning the Company’s business about which HIRH has knowledge or
expertise.

 

1

 

 

1.2 HIRH shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by HIRH on behalf of the Company shall
be performed to the best of HIRH’s ability in concert with the overall business
plan of the Company and the goals and objectives of the Company’s management and
Board of Directors.

 

II. SCOPE OF SERVICES/PROGRAMS/ACTIVITIES:

 

HIRH will develop, implement, and maintain an ongoing stock market support
system for BWMG through a coordinated program of proactive outreach and non-deal
roadshow campaigns to expand awareness among all appropriate members of the
investment community, including stockbrokers, analysts, and micro-cap
portfolio/fund managers. The program will be predicated on accurate, deliberate
and direct disclosure and information flow from the Company and dissemination to
the appropriate investor audiences; we will expand your shareholder base by
marketing to the buy-side directly as well as by marketing to the sell-side and
pursuing research coverage as appropriate. Key information to be articulated to
the investing public includes:

 

  ● A better understanding of the core growth opportunities and key drivers for
the end-market being addressed – this will be a recasting and development of the
investment thesis;         ● The extent of the Company’s growth plans, capital
requirements, and operating leverage;         ● Establishing and articulating
the key operating, growth, and valuation metrics that investors/shareholders
should focus on to judge future performance. Answering the question, “why should
an investor invest in BWMG?”

 

Shareholder Communications

 

On a regular basis HIRH will contact known key shareholders, research analysts,
and other prospective sources of capital markets support and gather perception
feedback for BWMG executive management on their views and expectations of
results, valuation, and management’s execution relative to expectations.

 

  ● HIRH will open dialogue, expand and update a database of known and potential
shareholders and keep key investors informed once material developments are
reported.         ● HIRH will during the first 30 days of this agreement
undertake an analysis of BWMG financials and all operating metrics in detail and
keep updated on these metrics allowing interactions with new and current
investors and articulating the necessary information to assist professionals in
completing their due diligence.         ● HIRH shall handle investor requests
for timely information fulfillment via the telephone and e-mail. HIRH will have
a knowledgeable senior professional available during market hours to field and
respond to all investor inquiries and update the shareholder database
accordingly. This is a time intensive service that allows management to focus on
executing while showing the Company is shareholder friendly and proactive in its
communication efforts.

 

2

 

 

Market Intelligence / Peer Tracking

 

As part of our effort, HIRH would take responsibility of monitoring the
newswires and industry publications in real-time for any relevant news, events
or stories involving BWMG, the overall industry or its peers. During our first
month, we will review and outline with management the key topics and peers that
should be included in intelligence monitoring efforts.

 

In addition, during earnings season, HIRH will take an active role reviewing,
analyzing and tracking the quarterly reports of BWMG’s relevant peers. HIRH can
be counted on to send management a summary of peer earnings releases, key themes
and messaging and all supporting materials.

 

The Financial Press

 

HIRH will assist executive management in drafting and supporting BWMG in
delivering complete press releases on all material events as deemed by the
Company to the investing public. Executive Management and corporate counsel,
when required by BWMG’s press release policy and procedures, will approve all
press releases before they are sent to the wire. We have negotiated volume
discounts with a top-tier wire service vendor and shall pass through those
significantly discounted pricing plans on a wide range of services to BWMG.

 

At Company’s discretion, HIRH will disseminate news releases through e-mail to
our established database of financial professionals including: special situation
analysts, brokers, fund managers, individual investors, money managers, and
current or prospective individual shareholders who are already invested or have
expressed an interest in BWMG.

 

Public Market Insight

 

Paramount to our collective efforts, HIRH will discuss with executive management
the importance of establishing conservative expectations and how various
corporate actions may be perceived and impact the public market. HIRH has the
capability to help assess acquisition candidates, discuss the financial impacts,
in addition to the longer term implications. We will assist executive management
in understanding the life cycle of the financial markets and how BWMG is
impacted directly and indirectly by different variables.

 

The Team at HIRH leverages its collective expertise gained through representing
over 200 public companies to help our clients understand expectations,
valuations, perceptions, and investment methodologies utilized by investment
professionals. We believe this consulting aspect of our business is extremely
valuable for management to optimize key opportunities and to avoid pitfalls.

 

III. INITIAL MARKETING OUTLOOK & DETAILED AGENDA

 

HIRH will incorporate all of the initiatives and services outlined above and
build a monthly agenda that BWMG management will approve and collectively work
off of. In addition, HIRH shall provide progress reports to senior management
when appropriate to evaluate achievements and make changes to the plan where
necessary.

 

Professional Investment Community Awareness

 

The key focus is will be finding the proper audience of micro-cap focused, value
driven investors who can invest in a company with your profile. Because of this,
proactive outreach to well-targeted investors and analysts will be a vital
component of our program.

 

3

 

 

For most micro-cap companies, the audience of potential investors is limited and
accessing them can be challenging. Finding the right investor at the right time,
and making sure your “pitch” mirrors the unique approach of each investor is
critical to attracting long-term shareholders, creating reasonable liquidity and
driving shareholder value.

 

HIRH has one of the most successful track records for introducing investors and
we maintain the strongest network of micro-cap investors in the business. We
consistently put our clients in front of investors who can take action
immediately, and not when the client is larger or further along the corporate
lifecycle.

 

We target investors in our network for new clients using the following criteria:

 

  ● A track record of similar investments made or added to in the past six
months   ● A high level of pre-qualified interest based on HIRH’s phone
conversations   ● And most important: a history with, and an understanding of,
the investor, based on interactions between that investor and previous HIRH
clients.

 

This outcome of our process is a highly targeted list of potential investors
with a high likelihood of interest. We then make introductions, cultivate the
interest, and arrange for face-to-face or conference call meetings. Finally, we
prepare management for this interaction, making sure the client understands the
important criteria each contact will utilize in the evaluation. This approach
has been proven to deliver results in the short-term (higher quality meetings
for management), as well as over the long-term (liquidity, a diverse shareholder
base and improved valuations.)

 

All interested parties will be continually updated of the Company’s progress via
phone conversations and through our e-mail list for news releases.

 

In addition, HIRH will screen all investment firms for upcoming financial
conferences, which would be appropriate for BWMG. HIRH will work through the
proper channels with the goal of receiving invitations for management to present
at four to six relevant conferences per year and ensuring that management’s time
is maximized with strong schedules at those conferences that they attend.

 

IV. CONTRACTUAL RELATIONSHIP

 

In performing services under this proposal, HIRH shall operate as, and have the
status of, an independent contractor. HIRH agrees that all information disclosed
to it about the BWMG’s products, processes and services are the sole property of
BWMG, and it will not assert any rights of any confidential or proprietary
information or material, nor will it directly or indirectly, except as required
in the conduct of its duties.

 

V. TERM

 

This agreement shall remain in effect for a period commencing on the Effective
Date of April 9th, 2020 with a six month (6) minimum guaranteed commitment,
cancellable thereafter on a 30 days’ notice by either party. This agreement
replaces any prior or existing Investor Relations Consulting agreement in its
entirety. After the initial six (6) months, both parties will negotiate in good
faith regarding future compensation and term. In the event that HIRH commits any
material breach or violation of the provisions of a written Agreement between
HIRH and BWMG, then, the Company has the right to terminate its relationship
with HIRH any time during the Term. BWMG warrants that it will provide its best
efforts in complying with HIRH in the performance of its duties and obligations
and to not unreasonably withhold information or access of BWMG’s executive
management which could cause HIRH to not fulfill its duties under its
obligations herewith.

 

4

 

 

VI. COMPENSATION

 

Regarding compensation, it is our intention to propose parameters that are
mutually acceptable to both BWMG and HIRH in order to accomplish our collective
mission. Based on a commitment of resources necessary to perform successfully on
behalf of BWMG, HIRH proposes the following compensation terms:

 

  ● Equity: 3,000,000 shares of Rule 144 restricted stock due on the execution
of the agreement for the initial six (6) months minimum guaranteed commitment.  
      ● Expenses: Only expenses that would ordinarily be incurred by the Client
will be billed back on a monthly basis. Applicable reimbursements would include:
creation, printing and postage for investor packages, fees for news wire
services, and fees for fax-broadcasting news releases. Any packages requiring
additional photocopying/printing will be billed back to the Client at cost (with
no mark-up). Any extraordinary items, such as broker lunch presentations, air
travel, hotel, ground transportation or media campaigns, etc. shall be paid by
the Client.

 

VII. PRIOR RESTRICTION

 

HIRH represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder HIRH from performing
the services on behalf of the Company that HIRH is herein agreeing to perform.

 

VIII. ASSIGNMENT

 

This Agreement is personal to HIRH and may not be assigned in any way by HIRH
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
HIRH, and upon the successors and assigns of the Company.

 

IX. CONFIDENTIALITY

 

Except as required by law or court order, HIRH will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to HIRH or which hereinafter may become known to HIRH and HIRH shall not
at any time directly or indirectly disclose or permit to be disclosed any such
information to any person, firm, or corporation or other entity, or use the same
in any way other than in connection with the business of the Company and in any
case only with prior written permission of BWMG. For purposes of this Agreement,
“trade secrets or confidential or proprietary information” includes information
unique to or about the Company including but not limited to its business and is
not known or generally available to the public.

 

HIRH shall return to Company all information and property of Company promptly
upon termination or expiration of this Agreement. This includes but is not
limited to, shareholder lists, investor packages, annual reports, annual
budgets, and any other documentation that was generated by or for BWMG during
our contractual engagement.

 

5

 

 

X. GOVERNING LAW; VENUE; DEFAULT

 

10.1 This Agreement shall be governed by the laws of the state of Florida,
without regard to its conflict of law provisions. Any claim or controversy
arising under or related to any of the provisions of this Agreement shall be
brought only in the state or federal courts sitting in Florida. Each of the
parties hereto consents to the personal jurisdiction of the aforementioned
courts and agrees not to raise any objection to the laying of venue therein
including, without limitation, any claim of forum non convenience.

 

10.2 In the event that HIRH commits any material breach of any provision of this
Agreement, as determined by the Company in good faith, the Company may, by
injunctive action, compel HIRH to comply with, or restrain HIRH from violating,
such provision, and, in addition, and not in the alternative, the Company shall
be entitled to declare HIRH in default hereunder and to terminate this Agreement
and any further payments hereunder. HIRH agrees to indemnify, hold harmless and
defend the Company, its directors, officers, employees and agents from and
against any and all claims, actions, proceedings, losses, liabilities, costs and
expenses (including without limitation, reasonable attorneys’ fees) incurred by
any of them in connection with, as a result of and/or due to any actions or
inactions and/or misstatements by HIRH, its officers, agents and /or employees
regarding and/or on behalf of the Company whether in connection with HIRH’s
performance of its obligations and/or rendering of services pursuant to this
Agreement or otherwise.

 

10.3 Since HIRH must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend HIRH, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to HIRH (or any material omission by
the Company that caused such supplied information to be materially misleading).

 

XI. SEVERABILITY AND REFORMATION

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

XII. NOTICES

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and Airborne), (ii) be deemed given when received, and (iii) in the case
of the Company, be mailed to its principal office at 3001 NW 25th Avenue, Suite
1, Pompano Beach, FL, USA, 33069 and in the case of HIRH, be mailed to HIR
Holdings, LLC, 15879 N. 80th Street, Suite 204, Scottsdale, AZ 85260.

 

XIII. MISCELLANEOUS

 

13.1 This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.

 

13.2 This Agreement constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof, and all other agreements
relating to the subject matter hereof are hereby superseded.

 

13.3 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, shall be given the same legal force and
effect as original signatures.

 

6

 

 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:

 

  HIR Holdings, LLC   Brownie’s Marine Group, Inc.         By:   By:     Mr.
Cameron Donahue, Partner   Mr. Robert Carmichael, CEO

 

7

 